UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-4069


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MARK ALLEN JENKINS, a/k/a Ibrahim Ibn Abu-Nidal,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Fox, Senior
District Judge. (4:14-cr-00016-F-1)


Submitted:   September 16, 2015            Decided:    October 2, 2015


Before AGEE and    FLOYD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Leza Lee Driscoll, LAW OFFICE OF LEZA LEE DRISCOLL, PLLC,
Raleigh, North Carolina, for Appellant.    Thomas G. Walker,
United States Attorney, Jennifer P. May-Parker, Kristine L.
Fritz,   Assistant  United States Attorneys,  Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Mark Allen Jenkins appeals the 78-month upward departure

sentence imposed by the district court following his guilty plea

to bank robbery, in violation of 18 U.S.C. § 2113 (2012).                                        On

appeal,       Jenkins        contends           that        the     upward       departure       is

substantively            unreasonable        in        light        of    the     age     of    the

convictions on which the court relied to justify the departure.

We affirm.

      We review the sentence imposed by the district court for

abuse of discretion.                Gall v. United States, 552 U.S. 38, 51

(2007).        Because      Jenkins     does          not    claim       on    appeal    that   the

district court committed any procedural error, we review only

for     substantive         reasonableness             under        the       totality    of    the

circumstances.           United States v. Howard, 773 F.3d 519, 528 (4th

Cir. 2014).          “When reviewing a departure, we consider whether

the sentencing court acted reasonably both with respect to its

decision      to    impose      such   a    sentence          and    with       respect    to   the

extent    of       the    divergence       from        the    sentencing         range.”        Id.

(internal quotation marks omitted).

      The Sentencing Guidelines provide for an upward departure

based    on    the       inadequacy        of    a     defendant’s            criminal    history

category       “[i]f        reliable        information              indicates          that    the

defendant’s              criminal          history             category           significantly

underrepresents           the   seriousness            of     the    defendant’s          criminal

                                                  2
history or the likelihood that the defendant will commit other

crimes.”    U.S. Sentencing Guidelines Manual § 4A1.3(a)(1), p.s.

(2014).    “A district court may base an upward departure pursuant

to § 4A1.3(a)(1) on a defendant’s prior convictions, even if

those convictions are too old to be counted in the calculation

of the [Sentencing] Guidelines range.”               Howard, 773 F.3d at 529.

     We conclude that, under the totality of the circumstances,

the district court did not abuse its discretion by imposing an

upward    departure    upon    finding    that      Jenkins’      criminal     history

category significantly underrepresented the seriousness of his

criminal history and his likelihood of recidivism.                       We further

conclude    that     the    court   did       not   abuse       its   discretion   in

determining the extent of the upward departure, given Jenkins’

extensive criminal history and his demonstrated recidivism.

     Accordingly, we affirm the district court’s judgment.                         We

dispense    with     oral     argument    because         the    facts   and    legal

conclusions    are    adequately    presented        in    the    materials     before

this court and argument would not aid the decisional process.



                                                                             AFFIRMED




                                          3